An unpub|is|'{Led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPRIBMP§ C()URT Ol*` THE]- S'I`ATE ()F NEV'ADA

 

ASS()CIATED BUILDERS AND N0. 65467
CONTRACTORS NEVADA 'CHAPTER,

A NEVADA DOMESTIC NON-PROFIT F L E  
COOPERATIVE C()RPORATI()N, 1 
Al’pella“*» JuL 29 2014
VS.

CLARK COUNTY, A POLITICAL ¢,LE§R‘°‘°,L 

SUBDIVISION OF THE STATE OF
NEVADA; AND SOUTHERN NEVADA
BUILDING & CONSTRUCTION
TRADES COUNCIL, AN
UNINCORPORATED ASSOCIATION,
Respondents.

DEPUT¥ CLERK

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the partiee, and cause
appearing this appeal is disznissed. The parties shall bear their own costs
and attorney f`ees. NRAP 42(b). Further, the oral argument scheduled for
September 10, 2014, at 11:30 a.m. isuhereby vacated.

lt is 30 ORDERED.

CLF)RK OF '[`H}_*l SU}_’REl\/IE COURT
TRACIE K. LINDEMAN

BYr§HQELLjQ;dMNMLUMm:x,

ccc Hon. Douglas W. Herndon, District Judge
Parker, Nelson & Associates
Clark County Distrj ct .Attorney.""(livil Divieion
l\/lcCracl~:en, St.ernerman & Holeberry
Eighth 'Dietrict Court Cler'l<

SuPneME Counr
o)=
NevAc)A

CLERK’S CF{DER

loy-1941 mae

14-247bo